UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2007 OR o TRANSITION PERIOD PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number:001-31896 THE WILBER CORPORATION (Exact Name of the Registrant as Specified in its Charter) New York 15-6018501 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 245 Main Street, Oneonta, NY 13820 (Address of Principal Executive Offices) (Zip Code) 607 432-1700 (Registrant’s Telephone Number Including Area Code) Securities Registered Pursuant to Section 12(b) of the Act: Common Stock, $0.01 par value per share (Title of Class) Securities Registered Pursuant to Section 12(g) of the Act: None Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ý No o Indicate by check mark whether the registrant is a large accelerated filer, accelerated filer, or a non-accelerated filer.See definition of “Large accelerated filer and accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one). Large accelerated filer o Accelerated filerý Non-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No ý As of May 7, 2007, there were issued and outstanding 10,569,182 shares of the Registrant’s Common Stock. THE WILBER CORPORATION FORM 10-Q INDEX PART I – FINANCIAL INFORMATION FORWARD-LOOKING STATEMENTS ITEM 1: Interim Financial Statements (Unaudited) Consolidated Statements of Condition Consolidated Statements of Income Consolidated Statements of Changes in Shareholders’ Equity and Comprehensive Income Consolidated Statements of Cash Flows Notes to Interim Unaudited Consolidated Financial Statements ITEM 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations A. General B. Financial Condition and Performance Overview C. Comparison of Financial Condition at March 31, 2007 and December 31, 2006 D. Comparison of Results of Operations for the Three Months Ended March 31, 2007 and 2006 E. Liquidity F. Capital Resources and Dividends ITEM 3: Quantitative and Qualitative Disclosures about Market Risk ITEM 4: Controls and Procedures ITEM 4T: Controls and Procedures PART II – OTHER INFORMATION ITEM 1: Legal Proceedings ITEM 1A: Risk Factors ITEM 2: Unregistered Sales of Equity Securities and Use of Proceeds ITEM 3: Defaults Upon Senior Securities ITEM 4: Submission of Matters to a Vote of Security Holders ITEM 5: Other Information ITEM 6: Exhibits Signature Page Index to Exhibits 1 Index FORWARD-LOOKING STATEMENTS When we use words or phrases like "will probably result," "we expect," "will continue," "we anticipate," "estimate," "project," "should cause," or similar expressions in this report or in any press releases, public announcements, filings with the Securities and Exchange Commission (the "SEC") or other disclosures, we are making "forward-looking statements" as described in the Private Securities Litigation Reform Act of 1995.In addition, certain information we provide, such as analysis of the adequacy of our allowance for loan losses or an analysis of the interest rate sensitivity of our assets and liabilities, is always based on predictions of the future.From time to time, we may also publish other forward-looking statements about anticipated financial performance, business prospects, and similar matters. The Private Securities Litigation Reform Act of 1995 provides a safe harbor for forward-looking statements.We want you to know that a variety of future events and uncertainties could cause our actual results and experience to differ materially from what we anticipate when we make our forward-looking statements.Factors that could cause future results to vary from current management expectations include, but are not limited to, general economic conditions, legislative and regulatory changes, monetary and fiscal policies of the Federal government, changes in tax policies, tax rates and regulations of Federal, state and local tax authorities, changes in consumer preferences, changes in interest rates, deposit flows, cost of funds, demand for loan products, demand for financial services, competition, changes in the quality or composition of the Company’s loan and investment portfolios, changes in accounting principles, policies or guidelines and other economic, competitive, governmental and technological factors affecting the Company’s operations, markets, products, services and fees. Please do not rely unduly on any forward-looking statements, which are valid only as of the date made.Many factors, including those described above, could affect our financial performance and could cause our actual results or circumstances for future periods to differ materially from what we anticipate or project.We have no obligation to update any forward-looking statements to reflect future events which occur after the statements are made, and we specifically disclaim such obligation. 2 Index ITEM 1:Interim Financial Statements (Unaudited) The Wilber Corporation Consolidated Statements of Condition (Unaudited) March 31, December 31, dollars in thousands except share and per share data 2007 2006 Assets Cash and Due from Banks $ 12,108 $ 12,742 Time Deposits with Other Banks 801 800 Federal Funds Sold 14,195 12,317 Total Cash and Cash Equivalents 27,104 25,859 Securities Trading, at Fair Value 1,540 1,625 Available-for-Sale, at Fair Value 226,491 228,959 Held-to-Maturity, Fair Value of $57,537 at March 31, 2007, and $61,310 at December 31, 2006 58,264 62,358 Other Investments 4,451 4,600 Loans 412,608 405,832 Allowance for Loan Losses (6,718 ) (6,680 ) Loans, Net 405,890 399,152 Premises and Equipment, Net 5,637 5,686 Bank Owned Life Insurance 16,257 16,108 Goodwill 4,682 4,518 Intangible Assets, Net 486 520 Other Assets 13,201 12,596 Total Assets $ 764,003 $ 761,981 Liabilities and Shareholders’ Equity Deposits: Demand $ 69,510 $ 71,914 Savings, NOW and Money Market Deposit Accounts 251,292 243,249 Certificates of Deposit (Over $100M) 103,413 101,025 Certificates of Deposit (Under $100M) 188,319 188,386 Other Deposits 24,512 24,470 Total Deposits 637,046 629,044 Short-Term Borrowings 18,991 18,459 Long-Term Borrowings 36,178 42,204 Other Liabilities 6,990 8,942 Total Liabilities 699,205 698,649 Shareholders’ Equity: Common Stock, $.01 Par Value, 16,000,000 Shares Authorized, and 13,961,664 Shares Issued at March 31, 2007, and December 31, 2006 140 140 Additional Paid in Capital 4,224 4,224 Retained Earnings 90,866 89,921 Accumulated Other Comprehensive Loss (2,726 ) (3,247 ) Treasury Stock at Cost, 3,392,482 Shares at March 31, 2007 and December 31, 2006 (27,706 ) (27,706 ) Total Shareholders’ Equity 64,798 63,332 Total Liabilities and Shareholders’ Equity $ 764,003 $ 761,981 See accompanying notes to interim unaudited consolidated financial statements. 3 Index The Wilber Corporation Consolidated Statements of Income (Unaudited) Three Months Ended March 31, dollars in thousands except share and per share data 2007 2006 Interest and Dividend Income Interest and Fees on Loans $ 7,689 $ 7,310 Interest and Dividends on Securities: U.S. Government and Agency Obligations 2,441 2,440 State and Municipal Obligations 647 597 Other 101 60 Interest on Federal Funds Sold and Time Deposits 236 63 Total Interest and Dividend Income 11,114 10,470 Interest Expense Interest on Deposits: Savings, NOW and Money Market Deposit Accounts 1,216 873 Certificates of Deposit (Over $100M) 1,138 783 Certificates of Deposit (Under $100M) 1,875 1,638 Other Deposits 250 221 Interest on Short-Term Borrowings 180 200 Interest on Long-Term Borrowings 391 505 Total Interest Expense 5,050 4,220 Net Interest Income 6,064 6,250 Provision for Loan Losses 260 420 Net Interest Income After Provision for Loan Losses 5,804 5,830 Non Interest Income Trust Fees 380 389 Service Charges on Deposit Accounts 418 407 Commissions Income 146 186 Investment Security Gains, Net 47 293 Increase in Cash Surrender Value of Bank Owned Life Insurance 149 132 Other Service Fees 81 103 Gain on Disposal of Fixed Assets and Other Real Estate 359 0 Other Income 189 140 Total Non Interest Income 1,769 1,650 Non Interest Expense Salaries 2,348 2,390 Employee Benefits 611 599 Occupancy Expense of Bank Premises 465 454 Furniture and Equipment Expense 210 184 Computer Service Fees 191 204 Advertising and Marketing 111 103 Professional Fees 268 232 Other Miscellaneous Expenses 772 685 Total Non Interest Expense 4,976 4,851 Income Before Taxes 2,597 2,629 Income Taxes (648 ) (676 ) Net Income $ 1,949 $ 1,953 Weighted Average Shares Outstanding 10,569,182 11,145,937 Basic Earnings Per Share $ 0.18 $ 0.18 See accompanying notes to interim unaudited consolidated financial statements. 4 Index The Wilber Corporation Consolidated Statements of Changes in Shareholders' Equity and Comprehensive Income (Unaudited) Accumulated Additional Other Common Paid in Retained Comprehensive Treasury dollars in thousands except share and per share data Stock Capital Earnings Income (Loss) Stock Total Balance December 31, 2005 $ 140 $ 4,224 $ 86,900 $ (2,409 ) $ (21,138 ) $ 67,717 Comprehensive Income: Net Income - - 1,953 - - 1,953 Change in Net Unrealized Loss on Securities, Net of Taxes - - - (831 ) - (831 ) Total Comprehensive Income 1,122 Cash Dividends ($.095 per share) - - (1,059 ) - - (1,059 ) Balance March 31, 2006 $ 140 $ 4,224 $ 87,794 $ (3,240 ) $ (21,138 ) $ 67,780 Balance December 31, 2006 $ 140 $ 4,224 $ 89,921 $ (3,247 ) $ (27,706 ) $ 63,332 Comprehensive Income: Net Income - - 1,949 - - 1,949 Change in Net Unrealized Loss on Securities, Net of Taxes - - - 502 - 502 Change in Pension Asset, Net of Tax - - - 19 - 19 Total Comprehensive Income 2,470 Cash Dividends ($.095 per share) - - (1,004 ) - - (1,004 ) Balance March 31, 2007 $ 140 $ 4,224 $ 90,866 $ (2,726 ) $ (27,706 ) $ 64,798 See accompanying notes to interim unaudited consolidated financial statements. 5 Index The Wilber Corporation Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, dollars in thousands 2007 2006 Cash Flows from Operating Activities: Net Income $ 1,949 $ 1,953 Adjustments to Reconcile Net Income to Net Cash (Used by) Provided by Operating Activities: Provision for Loan Losses 260 420 Depreciation and Amortization 263 279 Net Amortization of Premiums and Accretion of Discounts on Investments 128 181 Gain on Disposal of Fixed Assets (352 ) 0 Available-for-Sale Investment Security Gains, net 0 (197 ) Other Real Estate Gains (7 ) 0 Increase in Cash Surrender Value of Bank Owned Life Insurance (149 ) (132 ) Net Decrease in Trading Securities 132 54 Net Gains on Trading Securities (47 ) (96 ) Increase in Other Assets (454 ) (680 ) Decrease in Other Liabilities (2,174 ) (1,695 ) Net Cash (Used by) Provided by Operating Activities (451 ) 87 Cash Flows from Investing Activities: Net Cash Paid for Provantage Funding Corporation (155 ) 0 Proceeds from Maturities of Held-to-Maturity Investment Securities 4,064 1,902 Purchases of Held-to-Maturity Investment Securities 0 (4,904 ) Proceeds from Maturities of Available-for-Sale Investment Securities 10,907 7,559 Proceeds from Sales of Available-for-Sale Investment Securities 0 2,961 Purchases of Available-for-Sale Investment Securities (7,715 ) (13,705 ) Net Decrease (Increase) in Other Investments 149 (272 ) Net (Increase) Decrease in Loans (6,698 ) 3,626 Purchase of Premises and Equipment, Net of Disposals (387 ) (119 ) Proceeds from Sale of Other Real Estate 27 0 Net Cash Provided by (Used by) Investing Activities 192 (2,952 ) Cash Flows from Financing Activities: Net Increase (Decrease) in Demand Deposits, Savings, NOW, Money Market and Other Deposits 5,681 (7,100 ) Net Increase in Certificates of Deposit 2,321 6,748 Net Increase in Short-Term Borrowings 532 14,006 Increase in Long-Term Borrowings 10,000 0 Repayment of Long-Term Borrowings (16,026 ) (4,585 ) Cash Dividends Paid (1,004 ) (1,059 ) Net Cash Provided by Financing Activities 1,504 8,010 Net Increase in Cash and Cash Equivalents 1,245 5,145 Cash and Cash Equivalents at Beginning of Year 25,859 18,417 Cash and Cash Equivalents at End of Period $ 27,104 $ 23,562 Supplemental Disclosures of Cash Flow Information: Cash Paid during Period for: Interest $ 5,002 $ 4,101 Income Taxes $ 2,195 $ 2,712 Non Cash Investing Activities: Change in Unrealized Gain (Loss) on Securities $ 822 $ (1,359 ) Fair Value of Assets Acquired $ 599 $ 0 Fair Value of Liabilities Assumed $ 444 $ 0 See accompanying notes to interim unaudited consolidated financial statements. 6 Index The Wilber Corporation Notes to Unaudited Consolidated Interim Financial Statements Note 1.Basis of Presentation The accompanying unaudited consolidated interim financial statements include the accounts of The Wilber Corporation (the "Company"), its wholly owned subsidiaries Provantange Funding Corporation and Wilber National Bank (the "Bank"), and the Bank's wholly owned subsidiaries.All significant intercompany accounts and transactions have been eliminated in consolidation.The accompanying unaudited consolidated interim financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America ("GAAP") for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. The preparation of financial statements in conformity with GAAP required management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.In the opinion of management, the unaudited consolidated interim financial statements include all necessary adjustments, consisting of normal recurring accruals, necessary for a fair presentation for the periods presented.The results for the periods presented are not necessarily indicative of results to be expected for the entire fiscal year or any other interim period. The data in the consolidatedstatement of conditionfor December 31, 2006 was derived from the Company's 2006 Annual Report on Form 10-K.The Annual Report on Form 10-K includes the Company's audited consolidated statements of condition as of December 31, 2006 and 2005, and the consolidated statements of income, consolidated statements of cash flows, consolidated statements of shareholders’ equity and comprehensive income for each of the years in the three-year period ended December 31, 2006.That data, along with the unaudited interim financial information presented in the consolidated statement of condition as of March 31, 2007, and the statements of income, the statements of changes in shareholders' equity and comprehensive income and cash flows for the three months ended March 31, 2007 and 2006 should be read in conjunction with the 2006 consolidated financial statements, including the notes thereto. Amounts in prior period’s consolidated financial statements are reclassified when necessary to conform to the current period's presentation. Note 2.Earnings Per Share Basic earnings per share (EPS) are calculated by dividing net income available to common shareholders by the weighted average number of common shares outstanding during the period.Entities with complex capital structures must also present diluted EPS, which reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common shares.The Company does not have a complex capital structure and, accordingly, has presented only basic EPS. Note 3.Guarantees Stand-by letters of credit written are conditional commitments issued by the Bank to guarantee the performance of a customer to a third party. Those guarantees are primarily issued to support public and private borrowing arrangements, including bond financing and similar transactions. The credit risk involved in issuing letters of credit is essentially the same as that involved in extending loan facilities to customers. Since some of the letters of credit are expected to expire without being drawn upon, the total commitment amounts do not necessarily represent future cash requirements. The estimated fair value of the Company’s stand-by letters of credit was $22,000 and $18,000 at March 31, 2007 and December 31, 2006, respectively.The estimated fair value of stand-by letters of credit at their inception is equal to the fee that is charged to the customer by the Company.Generally, the Company’s stand-by letters of credit have a term of one year.In determining the fair values disclosed above, the fees were reduced on a straight-line basis from the inception of each stand-by letter of credit to the respective dates above. 7 Index Note 4.Employee Benefit Plans Effective February 28, 2006, the Company's defined benefit pension plan was frozen.Under the frozen plan, no future benefits will be accrued for plan participants, nor will any new participants be enrolled in the plan.This plan is sponsored by the Company's bank subsidiary.Prior to being frozen, the plan covered employees who had attained the age of 21 and completed one year of service. Although the plan was frozen, the Company mantains the responsibility for funding the plan.The Company's funding practice is to contribute at least the minimum amount annually to meet minimum funding requirements. An annual minimum contirbution is not required in 2007 because the plan is more than 100% funded.Plan assets consist primarily of marketable fixed income securities and common stocks. Plan benefits are based on years of service and the employee’s average compensation during the five highest consecutive years of the last ten years of employment. The Components of Net Periodic (Benefit) Cost, based on a measurement date as of the prior September 30, are: Three Months Ended March 31, dollars in thousands 2007 2006 Service Cost $ 34 $ 106 Interest Cost 225 211 Expected Return on Plan Assets (331 ) (334 ) Net Amortization 32 19 $ (40 ) $ 2 The Company recorded $19,000, net of tax, as amortization of amounts previously recorded in accumulated other comprehensive income. Note 5. Other Comprehensive Income The following is a summary of changes in other comprehensive income for the periods presented: Three Months Ended March 31, dollars in thousands 2007 2006 Unrealized Holding Gains (Losses) Arising During the Period Net of Tax (Pre-tax Amount of $822 and ($1,162)) $ 502 $ (710 ) Reclassification Adjustment for Gains Realized in Net Income During the Period, Net of Tax (Pre-tax Amount of $0 and ($197)) 0 (121 ) Change in Pension Asset (Pre-tax Amount of $32 and $0) 19 0 Other Comprehensive Income (Loss), Net of Tax of $333 and ($528) $ 521 $ (831 ) 8 Index Note 6. Goodwill and Intangible Assets In March 2007 the Company acquired 100% of the capital stock of Provantage Funding Corporation, a New York State licensed mortgage banker.The transaction was accounted for as a business combination in accordance with Statement of Financial Accounting Standards No. 141, "Business Combinations" ("SFAS No. 141"). The following is a summary of the transaction and the related assets acquired and liabilities assumed: dollars in thousands Accounts Receivable 48 Warehouse Line Receivable 306 Prepaid Assets & Other 33 Fixed Assets, net 48 Goodwill 164 Total Assets $ 599 Accounts Payable $ 13 Line of Credit 422 Income Taxes Payable 9 Total Liabilities $ 444 Net Cash Paid for Provantage Funding Corporation $ 155 The consolidated statement of income includes Provantage Funding Corporation operating results beginning March 1, 2007.Included in the net cash paid for Provantage Funding Corporation is $18,000 of direct acquisition costs and $210,000 of cash and cash equivalents owned by Provantage Funding Corporation prior to the acquisition.The fair value of all assets acquired and liabilities assumed were equal to the carrying values on Provantage Funding Corporation's statement of condition at the date of acquisition. Note 7.Income Taxes Effective January 1, 2007, the Company adopted the provisions of Financial Accounting Standards Board issued Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” (“FIN 48”).There was no cumulative effect related to adopting FIN 48. As of January 1, 2007, the Company’s unrecognized tax benefit totaled $52,000, which would impact the Company’s effective tax rate if recognized or reversed.As a result of the expiration of the statute of limitations, it is reasonably possible that the unrecognized tax benefit will be reversed during the next 12 months. The Company is currently open to audit by the Internal Revenue Service for the years ending December 31, 2003 through 2006. The Company’s state income tax return is open to audit for the years ending December 31, 2002 through 2006, and the Company is currently undergoing an examination by New York State for the tax years 2003 and 2004. The Company accounts for interest and penalties related to uncertain tax positions as part of its provision for federal and state income taxes. As of January 1, 2007, the Company had accrued $10,000 of interest related to uncertain tax positions. As of March 31, 2007, the total amount of accrued interest was $11,000. 9 Index Note 8.Impaired Loans The following provides information on impaired loans for the periods presented: March 31, December 31, dollars in thousands 2007 2006 Impaired Loans $ 4,329 $ 1,896 Allowance for Impaired Loans 517 334 Average Recorded Investment in Impaired Loans 4,240 1,597 At March 31, 2007, $4,259,000 of the impaired loans had a specific reserve allocation of $517,000 compared to $1,669,000 of total impaired loans at December 31, 2006 with a related reserve of $334,000. The following table sets forth information with regard to non-performing loans: March 31, December 31, dollars in thousands 2007 2006 Loans in Non-Accrual Status $ 2,775 $ 2,347 Loans Contractually Past Due 90 Days or More and Still Accruing Interest 31 182 Troubled Debt Restructured Loans 2,255 0 Total Non-Performing Loans $ 5,061 $ 2,529 The Company did not record any interest income related to non-accrual loans for the three-month period ended March 31, 2007.Had the loans in non-accrual status performed in accordance with their original terms, additional interest income of $78,000 would have been recorded for the three-month period ended March 31, 2007. Had the troubled debt restructured loans performed in accordance with their original terms, the Company would have recorded interest income of$53,000 for the three-month period ended March 31, 2007.Under the restructured terms, the Company recorded interest income of $56,000 for the three-month period ended March 31, 2007. 10 Index ITEM 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations A. General The primary objective of this quarterly report is to provide: (i) an overview of the material changes in our financial condition, including liquidity and capital resources, at March 31, 2007, as compared to December 31, 2006; and (ii) a comparison of our results of operations for the three-month period ended March 31, 2007, as compared to the three-month period ended March 31, 2006. Our financial performance is heavily dependent upon net interest income, which is the difference between the interest income earned on our loans and investment securities less the interest paid on our deposits and borrowings.Results of operations are also affected by the provision for loan losses, investment securities gains (losses), service charges and penalty fees on deposit accounts, fees collected for trust and investment services, insurance commission income, the increase in the cash surrender value on bank owned life insurance, other service fees, and other income.Our non-interest expenses primarily consist of employee salaries, employee benefits, occupancy and equipment expense, advertising and marketing expense, computer service fees, professional fees and other miscellaneous expenses.Results of operations are also influenced by general economic and competitive conditions (particularly changes in interest rates), government policies, changes in Federal or State tax law, and the actions of our regulatory authorities. Critical Accounting Policies. Our management considers the accounting policy relating to the allowance for loan losses to be a critical accounting policy given the uncertainty in evaluating the level of the allowance required to cover credit losses inherent in the loan portfolio and the material effect that such judgments can have on the results of operations.While management’s March 31, 2007, evaluation of the allowance for loan losses indicated that the allowance was adequate, under adversely different conditions or assumptions, the allowance would need to be increased.For example, if historical loan loss experience significantly worsened or if current economic conditions significantly deteriorated, additional provisions for loan losses would be required to increase the allowance.In addition, the assumptions and estimates used in our internal reviews of non-performing loans and potential problem loans had a significant impact on the overall analysis of the adequacy of the allowance for loan losses.While we have concluded that the March 31, 2007, evaluation of collateral values was reasonable under the circumstances, if collateral valuations were significantly lowered, our allowance for loan losses would also require additional provisions for loan losses. Recent Accounting Pronouncements.In February 2007, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities” (“SFAS 159”).SFAS 159 permits entities to choose to measure many financial instruments and certain other items at fair value.The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions.SFAS 159 is effective for fiscal years beginning after November 15, 2007.Management has not completed an evaluation of the impact of this standard.Although early adoption of SFAS 159 is permitted, the Company has elected not to adopt it for its fiscal year which began January 1, 2007. In September 2006, FASB’s Emerging Issues Task Force (“EITF”) reached a consensus on EITF Issue No. 06-4, “Accounting for Deferred Compensation and Postretirement Benefit Aspects of Endorsement Split-Dollar Life Insurance Arrangements (“EITF 06-4”).EITF 06-4 will require that the postretirement aspects of an endorsement-type split dollar life insurance arrangement be recognized as a liability by the employer and that the obligation is not effectively settled by the purchase of life insurance.Companies adopting EITF 06-4 will be able to choose between retrospective application to all prior periods or treating the application of EITF 06-4 as a cumulative-effect adjustment to beginning retained earnings or to other components of equity or net assets in the balance sheet.EITF 06-4 will be effective for fiscal years beginning after December 15, 2007.We currently have sixteen (16) split-dollar life insurance arrangements with past, current and retired executives of the Bank that will be subject to EITF 06-4.We are currently evaluating the potential impact of EITF 06-4. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, “Fair Value Measurements” which is effective for fiscal years beginning after November 15, 2007 and for interim periods within those years.This statement defines fair value, establishes a framework for measuring fair value, and expands the related disclosure requirements.We are currently evaluating the potential impact of this statement. 11 Index B. Financial Condition and Performance Overview During the first quarter of 2007, our financial condition did not change significantly.Total assets increased only modestly between December 31, 2006 and March 31, 2007, and our balance sheet was not significantly impacted by any major asset sales, purchases or acquisitions.Although we acquired all of the capital stock of Provantage Funding Corporation (“Provantage”), a New York State licensed mortgage banker, during the first quarter of 2007 it did not materially impact our financial condition.As a result of the Provantage acquisition, we increased total assets by less than $1.0 million and recorded $164 thousand of goodwill. Between December 31, 2006 and March 31, 2007, two of our loan credit quality measures improved, while non-performing loans increased.More specifically, non-performing loans increased significantly during the first quarter of 2007 due to the reclassification of two potential problem loans to troubled debt restructured status, while potential problem loans and loans 30 to 89 days delinquent decreased.At March 31, 2007, the allowance for loan losses was $6.718 million or 1.63% of total loans outstanding.This compares to $6.680 million or 1.65% of loans outstanding at December 31, 2006.The allowance for loan losses as a percent of total loans decreased slightly due to an increase in total loans outstanding between December 31, 2006 and March 31, 2007. Net income and earnings per share did not change significantly between the three-month period ended March 31, 2006 and the three-month period ended March 31, 2007.During the first quarter of 2007, we recorded net income of $1.949 million or $0.18 per share, as compared to $1.953 million or $0.18 per share during the first quarter of 2006.Net interest income decreased $186 thousand or 3.0% between the comparable periods due primarily to the persistence of a flat or inverted yield curve throughout the first quarter of 2007.A flat or inverted yield curve environment inhibits our ability to improve or maintain an interest spread between our earning assets and interest bearing liabilities, which caused a reduction in net interest income between the periods.The decrease in net interest income coupled with an increase in total non-interest expense negatively affected earnings between the periods.The negative effect on earnings was offset, in part, by a decrease in the provision for loan losses and an increase in non-interest income.During the first quarter of 2007, we recorded $260 thousand in the provision for loan losses, as compared to $420 thousand in the first quarter of 2006.Non-interest income increased from $1.650 million in the first quarter of 2006 to $1.769 million in the first quarter of 2007, principally due to a $359 thousand increase in the gain on the disposal of fixed assets and other real estate between the periods.In the first quarter of 2007, we recognized a deferred gain on the sale of our Norwich Town branch office building (and other equipment) to the landowner and recorded a $352 thousand gain on the sale. The following tables set forth in this quarterly financial report provide readers with supplementary information, which is not directly obtainable from the interim unaudited financial statements provided in PART I, Item 1 of this quarterly report.These tables are to be read in conjunction with our management discussion and analysis narrative regarding the financial condition, results of operations, liquidity and capital resources contained within this report. Asset and Yield Summary Table: The following tables set forth the total dollar amount and resultant yields of interest income from average earning assets, as well as the interest expense on average interest bearing liabilities for the periods stated.Average balances are daily averages. 12 Index For the Three Months Ended March 31, 2007 2006 Average Outstanding Balance Interest Earned /Paid Yield / Rate Average Outstanding Balance Interest Earned /Paid Yield / Rate (Dollars in thousands) Earning Assets: Federal funds sold $ 17,228 $ 224 5.27 % $ 4,000 $ 44 4.46 % Interest bearing deposits 1,252 12 3.89 % 2,314 19 3.33 % Securities (1) 292,139 3,189 4.43 % 302,373 3,097 4.15 % Loans 407,992 7,689 7.64 % 401,749 7,310 7.38 % Total earning assets 718,611 11,114 6.27 % 710,436 10,470 5.98 % Non-earning assets 39,809 42,062 Total assets $ 758,420 $ 752,498 Liabilities: Savings accounts $ 81,209 $ 127 0.63 % $ 92,406 $ 142 0.62 % Money market accounts 86,721 846 3.96 % 53,122 451 3.44 % NOW accounts 80,280 243 1.23 % 97,031 280 1.17 % Time & other deposit accounts 312,469 3,263 4.24 % 293,476 2,642 3.65 % Borrowings 59,779 571 3.87 % 75,507 705 3.79 % Total interest bearing liabilities 620,458 5,050 3.30 % 611,542 4,220 2.80 % Non-interest bearing deposits 70,407 68,332 Other non-interest bearing liabilities 4,684 4,962 Total liabilities 695,549 684,836 Shareholders' equity 62,871 67,662 Total liabilities and shareholders' equity $ 758,420 $ 752,498 Net interest income $ 6,064 $ 6,250 Net interest rate spread (2) 2.97 % 3.18 % Net earning assets $ 98,153 $ 98,894 Net interest margin (3) 3.42 % 3.57 % Net interest margin (tax-equivalent) 3.68 % 3.81 % Ratio of earning assets to interest bearing liabilities 115.82 % 116.17 % (1) Securities are shown at average amortized cost with net unrealized gains or losses on securities available-for-sale included as a component of non-earning assets. (2) Net interest rate spread represents the difference between the weighted average yield on interest-earning assets and the weighted average cost of interest-bearing liabilities. (3) The net interest margin, also known as the net yield on average interest-earning assets, represents net interest income as a percentage of average interest-earning assets. 13 Index Table of Non-performing Assets: The following table sets forth information regarding non-performing loans and assets as of the periods indicated. Dollars in Thousands At March 31, 2007 At December 31, 2006 Loans in Non-Accrual Status: Residential real estate (1) $ 699 $ 450 Commercial real estate 1,821 1,626 Commercial (2) 253 271 Consumer 2 0 Total non-accruing loans 2,775 2,347 Loans Contractually Past Due 90 Days or More and Still Accruing Interest 31 182 Troubled Debt Restructured Loans 2,255 0 Total non-performing loans 5,061 2,529 Other real estate owned 86 103 Total non-performing assets $ 5,147 $ 2,632 Total non-performing assets as a percentage of total assets 0.67 % 0.35 % Total non-performing loans as a percentage of total loans 1.23 % 0.62 % (1) Includes loans secured by 1-4 family dwellings, 5+ family residential dwellings, home equity loans and residential construction loans. (2) Includes commercial and industrial loans, agricultural loans and obligations (other than securities and leases) of states and political subdivisions in the United States. 14 Index Analysis of the Allowance for Loan Losses Table: The following table sets forth changes in the allowance for loan losses for the periods indicated: Three months ended March 31, 2007 2006 (Dollars in thousands) Balance at beginning of period $ 6,680 $ 6,640 Charge offs: Residential real estate (1) 3 7 Commercial real estate 5 2 Commercial (2) 98 983 Consumer 219 210 Total charge offs 325 1,202 Recoveries: Residential real estate (1) 5 1 Commercial real estate 0 0 Commercial (2) 12 13 Consumer 86 104 Total recoveries 103 118 Net charge-offs 222 1,084 Provision for loan losses 260 420 Balance at end of period $ 6,718 $ 5,976 Ratio of net charge-offs during the period to average loans outstanding during the period (annualized) 0.22 % 1.09 % Allowance for loan losses to total loans 1.63 % 1.50 % Allowance for loan losses to non-performing loans 133 % 298 % (1) Includes loans secured by 1-4 family dwellings, 5+ family residential dwellings, home equity loans and residential construction loans. (2) Includes commercial and industrial loans, agricultural loans and obligations (other than securities and leases) of states and political subdivisions in the United States. 15 Index C. Comparison of Financial Condition at March 31, 2007, and December 31, 2006 Overview.During the first quarter of 2007, we experienced only modest growth in our total assets.At March 31, 2007, total assets were $764.003 million.This compares to $761.981 million in total assets at December 31, 2006, a $2.022 million or less than 1.0% increase during the quarter.Although total assets did not increase significantly between the periods, there were some moderate increases and decreases in certain categories of assets and liabilities.In particular, during the quarter we recorded slight increases in total loans and total deposits and modest decreases in total investment securities and long-term borrowings. Total loans increased $6.776 million or 1.7% during the first quarter of 2007, from $405.832 million at December 31, 2006 to $412.608 million at March 31, 2007.The increase in loans was, in part, offset by a slight decrease in investment securities during the quarter. Total liabilities remained relatively unchanged between December 31, 2006 and March 31, 2007.During the first quarter of 2007 we reduced long term borrowings by $6.026 million or 14.3% due to the call, amortization and maturity of various Federal Home Loan Bank of New York (“FHLBNY”) advances.Conversely, we experienced an $8.043 million or 3.3% increase in the level of our interest bearing non-maturity deposit liabilities.During the quarter, existing and new depositors continued to deposit their funds into our Wealth Management money market deposit product. Asset Quality.We use several measures to determine the overall credit quality of our loan portfolio.These include the level of delinquent loans (those 30 or more days delinquent, excluding non-performing loans), the level of non-performing loans, the level of impaired loans, the level of potential problem loans and the dollar amount and type of loan charge-offs we experience.Between December 31, 2006 and March 31, 2007, the level of non-performing loans increased, while potential problems loans, and delinquent loans decreased.Net charge-offs for the first quarter of 2007 were $222 thousand, as compared to $1.084 million in the first quarter of 2006. Total non-performing loans, including non-accruing loans, loans 90 days or more past due and still accruing interest, and troubled debt restructured loans increased $2.532 million during the quarter, from $2.529 million at December 31, 2006 to $5.061 million at March 31, 2007.At March 31, 2007 the total non-performing loans as a percentage of total loans outstanding was 1.23%.This compares to 0.62% at December 31, 2006.During the quarter, we restructured loans totaling $2.255 million for two commercial borrowers, whose businesses were experiencing operating difficulties. Potential problem loans are loans which are currently performing, but where information about possible credit problems exists. The amount of potential problem loans may vary significantly from quarter to quarter due to our significant volume of commercial loans with balances in excess of $1.0 million.During the first quarter of 2007, potential problem loans decreased $1.871 million or 12.9%, from $14.538 million at December 31, 2006 to $12.667 million at March 31, 2007.Potential problem loans as a percent of total loans outstanding equaled 3.1% at March 31, 2007, versus 3.6% at December 31, 2006.The increase in non-performing loans was primarily caused by an increase in troubled debt restructurings.The decrease in potential problem loans between December 31, 2006 and March 31, 2007 was principally due to the transfer of two potential problem loans totaling $2.255 million to troubled debt restructured status.Both loans were in compliance with their restructured terms at March 31, 2007.These loans were disclosed as potential problem loans at December 31, 2006.Non-accrual loans and loans 90-days or more past due and still accruing interest increased $277 thousand between December 31, 2006 and March 31, 2007. We recorded net loan charge-offs of $222 thousand during the three-month period ended March 31, 2007.This compares to $1.084 million for the same period last year.During the first quarter of 2006, we recorded $981 thousand in charge-offs for loans to one of our large commercial borrowers due to the deterioration in his financial condition.Annualized net loan charge-offs as a percent of total loans outstanding was 0.22% for the three-month period ended March 31, 2007, versus 1.09% for the same period last year. At March 31, 2007 loans that were 30 or more days delinquent (excluding non-performing loans) totaled $2.787 or 0.68% of loans outstanding.By comparison, at December 31, 2006 we had $4.393 million or 1.08% of loans outstanding in this same category, a $1.606 million or 36.6% decrease. The allowance for loan losses at March 31, 2007 was $6.718 million or 1.63% of gross loans outstanding.This compares to $6.680 million or 1.65% of loans outstanding at December 31, 2006.During the first quarter of 2007, we recorded net charge-offs of $222 thousand.This compares to $260 thousand in the 16 Index provision for loan losses.The modest increase in the allowance for loan losses between December 31, 2006 and March 31, 2007 was principally due to a growth in total loans outstanding and modest increases in non-performing and potential problem loans.Management and the Board of Directors deemed the allowance for loan losses as adequate at March 31, 2007 and December 31, 2006. The credit quality of the investment securities portfolios, both available-for-sale and held-to-maturity, remained strong during the quarter.At March 31, 2007, 99.8% of the securities held in the Company’s bond portfolio were rated “A” or better by Moody’s credit rating service; 95.9% were rated AAA.By comparison, at December 31, 2006, 99.4% were rated “A” or better and 95.9% were rated AAA. D. Comparison of Results of Operations for the Three-Months Ended March 31, 2007 and 2006 Overview.During the first quarter of 2007, our net income and earnings per share were $1.949 million and $0.18, respectively.These results were similar to the first quarter of 2006, in which, we earned $1.953 million of net income and earnings per share of $0.18.Between comparable periods, we experienced a decline in net interest income due to the persistence of a flat to inverted yield curve.During the first quarter of 2007, our net interest margin was 3.42% (3.68% on a tax-equivalent basis).This compares to 3.57% (3.81% on a tax-equivalent basis) in the first quarter of 2006, a 15 basis point decrease between the periods.In addition, during 2006 we repurchased 576,755 shares of the Company’s common stock (most, of which, was acquired in a self-tender transaction during the second quarter).These transactions decreased the Company’s earning assets by $6.568 million, negatively impacting net interest income.Net interest income for the first quarter of 2007 was $6.064 million.This compares to $6.250 million in the first quarter of 2006, a $186 thousand or 3.0% decrease On a comparable quarter basis, we recorded a net increase in non-interest income totaling $119 thousand or 7.2%.Non-interest income was $1.769 million for the three-month period ended March 31, 2007.This compares to $1.650 million in non-interest income for the three-month period ended March 31, 2006.The major contributing factor for the increase was the recording of $359 thousand in gains on the disposal of fixed assets and other real estate during the quarter.The improvement in non-interest income was negated by a $125 thousand or 2.6% increase in non-interest expense.Most categories of non-interest expense increased between comparable periods except salaries expense and computer service fees. The provision for loan losses decreased $160 thousand between the first quarter of 2006 and the first quarter of 2007 due primarily to a decrease in the level of delinquent loans and potential problem loans, offset by an increase in non-performing loans.Additionally, net charge-offs for the first quarter of 2007 were $222 thousand, as compared to $1.084 million in the first quarter of 2006. The slight decrease in net income resulted in a very slight decrease in the return on average assets and an improvement in the return on average shareholders’ equity.Due principally to our share repurchase activities between the periods, average shareholders’ equity decreased from $67.662 million for the three-month period ended March 31, 2006 to $62.871 million for the three-month period ended March 31, 2007.The decrease in shareholders’ equity helped increase the return on average equity from 11.71% in the first quarter of 2006 to 12.57% in the first quarter of 2007, an 86 basis point improvement.The return on average assets, conversely, decreased from 1.05% in the first quarter of 2006 to 1.04% in the first quarter of 2007. Net Interest Income.Net interest income is our most significant source of revenue.During the first quarter of 2007, net interest income comprised 77% of our net revenue (net interest income plus non-interest income).This compares to 79% in the first quarter of 2006.In the three-month period ended March 31, 2007, our net interest income was $6.064 million.By comparison, for the three-month period ended March 31, 2006, our net interest income was $6.250 million.The $186 thousand or 3.0% decrease in net interest income between comparable periods was principally due to a significant increase in the cost of our interest bearing liabilities (principally deposit funding), offset by increases in interest income on earning assets (principally loans). In June 2006 the Federal Open Market Committee raised the target Federal funds rate to 5.25%.This was the seventeenth consecutive 25 basis point increase in the target Federal funds rate over a 2-year period.These actions caused the Treasury yield curve to become very flat to inverted, an interest rate environment which generally makes it difficult for us to maintain or improve net interest margin because a portion of our net interest margin has historically been derived from mismatching long-term earning assets 17 Index with short-term interest bearing liabilities.Although the Federal Open Market Committee has not raised the target Federal funds rate since its June 2006 meeting, the yield curve has remained very flat to inverted, thus providing us with limited opportunity to improve net interest income. Between comparable quarterly periods, total interest and dividend income increased $644 thousand or 6.2%, from $10.470 million for the three-month period ended March 31, 2006 to $11.114 million for the three-month period ended March 31, 2007.Between the quarterly periods, the weighted average yield on all categories of earning assets, including federal funds sold, interest bearing deposits (at other banks), investment securities and loans, increased.Between the periods, maturing earning assets were replaced with new assets originated at higher rates of interest.In addition, variable rate earning assets repriced at higher rates of interest due to an increase in short-term interest rates, (such as the prime rate and the federal funds target rate), between the periods. The average yield on the securities portfolio increased 28 basis points between comparable quarters, from 4.15% in the first quarter of 2006 to 4.43% in the first quarter of 2007.Similarly, the average yield on loans, our largest earning asset portfolio, increased 26 basis points between comparable quarters, from 7.38% in the first quarter of 2006 to 7.64% in the first quarter of 2007.Between the periods, the prime rate, the primary index rate for our variable rate loans, increased 25 basis points.This increase coupled with an increase in the average yield on our fixed rate loans, caused the increase in our loan yields between the periods.In addition, the average volume of loans outstanding increased from $401.749 million in the three-month period ended March 31, 2006 to $407.992 million in the three-month period ended March 31, 2007.The increase in loan yields and the increase in the average volume of loans outstanding contributed $379 thousand of additional interest income between comparable quarterly periods. Between the comparable periods the average volume of federal funds sold increased $13.228 million, from $4.000 million for the three-month period ended March 31, 2006 to $17.228 million for the three-month period ended March 31, 2007.The increase in average federal funds sold coupled with a slight increase in the federal funds yield generated an additional $180 thousand of interest income between the first quarter of 2006 and the first quarter of 2007. Interest expense increased $830 thousand or 19.7% between the three-month period ended March 31, 2006 and the three-month period ended March 31, 2007.We recorded total interest expense of $5.050 million for the three-month period ended March 31, 2007, as compared to $4.220 million for the three-month period ended March 31, 2006.The increase in interest expense between the periods was due to two primary factors.First, we recorded $846 thousand of interest expense on our money market deposit accounts in the first quarter of 2007.This compares to $451 thousand in the first quarter of 2006, a $395 thousand increase between the periods.In 2006, we introduced our Wealth Management money market deposit account.The account provided depositors with a 4.0% interest rate throughout 2006 and the first quarter of 2007 and was offered to remain competitive with other financial institutions in our market.As expected our existing deposit customers and new deposit customers transferred their funds into this account, raising the average balance in our money market deposit accounts from $53.122 million in the first quarter of 2006 to $86.721 million in the first quarter of 2007, a $33.599 million increase.Second, between comparable periods, a significant portion of the certificate of deposit portfolio matured.These funds were often reinvested in new certificates of deposit, generally at higher rates of interest.In addition, we continued to increase the volume of certificates of deposit over $100,000 in an effort to increase our market share within the municipal sector. Rate and Volume Analysis:The purpose of a rate volume analysis is to identify the dollar amount of change in net interest income due to changes in interest rates versus changes in the volume of earning assets and interest bearing liabilities. Rate and Volume Table: The following table presents changes in interest income and interest expense attributable to changes in volume (change in average balance multiplied by prior year rate), changes in rate (change in rate multiplied by prior year volume), and the net change in net interest income.The net change attributable to the combined impact of volume and rate has been allocated to each in proportion to the absolute dollar amount of change.The table has not been adjusted for tax-exempt interest. 18 Index For the Three Months Ended March 31, 2007 vs. 2006 Rate Volume Total (In thousands) Earning assets: Federal Funds Sold $ 10 $ 170 $ 180 Interest Bearing Deposits 3 (10 ) (7 ) Securities 199 (107 ) 92 Loans 264 115 379 Total earning assets 476 168 644 Interest bearing liabilities: Savings accounts 2 (17 ) (15 ) Money market accounts 75 320 395 NOW accounts 14 (51 ) (37 ) Time & other deposit accounts 414 207 621 Borrowings 15 (149 ) (134 ) Total interest bearing liabilities 520 310 830 Change in net interest income $ (44 ) $ (142 ) $ (186 ) Interest income increased $644 thousand between the three-month period ended March 31, 2006 and the three-month period ended March 31, 2007, due principally to an increase in the rate on earning assets.As interest rates rose between the periods, the yield on all categories of earning assets, including federal funds sold, interest bearing deposits (at other banks), securities and loans increased.On a combined basis, the rate improvement on our earning assets contributed an additional $476 thousand of interest income between comparable periods.The increase in the average yield on loans between the periods comprised $264 thousand of this increase, while the increase in the average yield on securities comprised $199 thousand of this increase. Between the three-month periods ended March 31, 2006 and March 31, 2007, interest income increased $168 thousand due to an $8.175 million increase in the average volume of earning assets.Between comparable quarters, the average volume of federal funds sold and loans increased, while the average volume of interest bearing deposits (at other banks) and securities decreased.Between the comparable periods we increased the average volume of loans consistent with our strategic objective to grow the loan portfolio.To counteract the interest rate risk associated with fixed rate loans and an increase in the volume of the variable rate deposit portfolio, we increased the average volume of federal funds sold between the periods.The average size of the securities portfolio decreased between comparable periods due to these actions. The $644 thousand increase in interest income was offset by an $830 thousand increase in the cost of interest bearing liabilities, $520 thousand due to the increase in rate and $310 thousand due to the increase in the volume of interest bearing liabilities.The interest expense recorded on our most interest-sensitive liabilities, including time and other deposit accounts and money market accounts, increased due to both an increase in volume and an increase in rate.Specifically, interest expense on time and other deposit accounts and interest expense on money market accounts increased $621 thousand and $395 thousand, respectively, over the comparable periods.Between comparable periods, we raised the interest rates paid on certificates of deposit to remain competitive within our market.This drove up the cost of time and other deposit accounts, resulting in a $414 thousand increase in interest expense due to rate.The remaining increase in interest expense on time and other deposit accounts between the periods totaling $207 thousand was due to an increase in volume as depositors transferred their monies from low-rate interest bearing deposit or demand deposit accounts to higher-yield certificates of deposit.Money market accounts experienced similar results.As short-term interest rates increased between the periods, we raised the interest rates paid on our money market deposits, which increased interest expense $75 thousand on a comparable period basis.The higher interest rates attracted additional deposits, which resulted in an increase in interest expense due to volume of $320 thousand.The average cost of our money market deposit accounts increased from 3.44% for the three-month period ended March 31, 2006 to 3.96% for the three-month period ended March 31, 2007, while the average 19 Index volume of money market deposit accounts increased from $53.122 million to $86.721 million over the same periods. As short-term interest rates increased between the periods, we modestly increased the interest rate on our NOW account deposits.The increase in short-term interest rates caused some of our customers with NOW account deposits to either move their monies to another institution or transfer their NOW account funds to a higher-rate deposit account.This decreased the average volume of NOW accounts between the periods from $97.031 million in the first quarter of 2006 to $80.280 million in the first quarter of 2007.The decrease in the average volume of NOW account deposits reduced interest expense by $51 thousand between comparable periods.This improvement was offset, however, by a $14 thousand increase in interest expense on NOW account deposits due to a 6 basis point increase in the average rate paid between the periods. Between the comparable quarters, the weighted average rate paid on savings accounts remained approximately the same.For the three-month period ended March 31, 2006, the average rate paid on savings accounts was 0.62%.This compares to 0.63% for the three-month period ended March 31, 2007.The low interest rate being offered on savings accounts caused depositors to reduce their savings deposits and decreased the average volume of savings deposits between the periods.The interest expense recorded on savings accounts due to changes in volume decreased $17 thousand between the periods. The interest expense on borrowings decreased $134 thousand between comparable quarters due principally to the repayment of borrowed funds.Between the comparable periods, the average volume of borrowings decreased by $15.728 million, resulting in a $149 thousand decrease in interest expense due to changes in volume.This was offset by a $15 thousand increase in interest expense on borrowings between comparable periods due to higher interest rates. Provision for Loan Losses. We recorded a provision for loan losses of $260 thousand for the three- month period ended March 31, 2007, as compared to $420 thousand for the three-month period ended March 31, 2006, a $160 thousand decrease.During the first quarter of 2006, most of our credit quality measures worsened, prompting an increase to provision for loan losses during the quarter to $420 thousand.The most significant factor was a significant increase in potential problem loans.In particular, we downgraded some of our large commercial credits, which increased the level of potential problem loans by $7.367 million, from $7.897 million at December 31, 2005 to $15.264 million at March 31, 2006.By comparison, during the first quarter of 2007 we experienced a $1.871 million decrease in potential problem loans. Potential problem loans decreased from $14.538 million at December 31, 2006 to $12.667 million at March 31, 2007.Similarly, the level of delinquent loans decreased $1.606 million or 36.6% between the periods.Delinquent loans totaled $2.787 million or 0.68% of total loans outstanding at March 31, 2007, as compared to $4.393 million or 1.08% of total loans outstanding at December 31, 2006.These improvements in credit quality were offset by an increase in non-performing loans between the periods.Non-performing loans totaled $2.529 million at December 31, 2006, versus $5.061 million at March 31, 2007, a $2.532 million increase.During the first quarter of 2007, we restructured two loans totaling $2.255 million and transferred them to troubled debt restructured status.Prior to being restructured, we identified these two loans in our list of potential problem loans and recorded an amount in the provision for loan losses based on our anticipated losses.Both loans were in compliance with their restructured terms at March 31, 2007. Non-Interest Income.Non-interest income increased from $1.650 million in the three-month period ended March 31, 2006, to $1.769 million in the three-month period ended March 31, 2007, a $119 thousand or 7.2% increase.Between comparable periods we recorded increases in service charges on deposit accounts, bank-owned life insurance income, the gain on the disposal of fixed assets and other income; and decreases in trust fees, commissions income, investment securities gains (net) and other service fees. Trust fees decreased $9 thousand or 2.3% between the comparable quarters, from $389 thousand for the quarter ended March 31, 2006, to $380 thousand for the quarter ended March 31, 2007.During the first quarter of 2007, we recorded account termination and executor fees totaling $39 thousand. By comparison, during the first quarter of 2006 we recorded account termination fees and executor fees totaling $59 thousand, a $20 thousand decrease.The decreases in these fees were offset, in part, by an $11 thousand net increase in trust, custodial, investment management and other account administration fees between the periods. During the first quarter of 2007, we recorded $418 thousand of service charges on deposit accounts. 20 Index This compares to $407 thousand during the first quarter of 2006, an $11 thousand or 2.7% increase.The net increase in service charges on deposit accounts was primarily due to an increase in ATM fees. Our commission income is generated from the Bank’s insurance agency subsidiary, Mang – Wilber LLC.During the first quarter of 2007, we recorded $146 thousand of commission income.This compares to $186 thousand during the first quarter of 2006, a $40 thousand or 21.5% decrease.Each year our insurance agency receives payments from various insurance carriers for loss performance.These payments, as well as the general level of sales commission for the agency, decreased period over period, resulting in a $40 thousand decrease in commission income. During the first quarter of 2007, we recognized investment securities gains of $47 thousand.This compares to $293 thousand during the first quarter of 2006, a $246 thousand decrease between the periods.During the first quarter of 2006 we sold $2.961 million of available-for-sale investment securities, principally municipal and equity securities, to meet our funding and liquidity objectives.We also had an additional $9.461 million in available-for-sale and held-to-maturity securities mature or be called.These activities generated net investment securities gains of $197 thousand for the quarter.In addition, we recorded a $96 thousand gain on our trading securities during the quarter.By comparison, during the first quarter of 2007 we did not sell any available-for-sale investment securities and only recorded $47 thousand in net gains on our trading securities. Other service fees are comprised of numerous types of fee income including merchant credit card processing fees, residential mortgage commissions, official check and check cashing fees, travelers’ check sales, wire transfer fees, letter of credit fees, U.S. government bond sales, certificate of deposit account registry service fees and other miscellaneous service charges, commissions and fees.Other service fees decreased $22 thousand or 21.4% between the first quarter of 2006 and the first quarter of 2007.The decrease in other service fees between the periods was principally due to the decrease in residential mortgage commissions.During 2006 we originated residential mortgages as an agent for a large regional bank based in the Southeast.In the first quarter of 2007, we acquired Provantage Funding Corporation, a New York State licensed mortgage banker, and terminated our agency relationship with the large regional bank, thereby reducing residential mortgage commissions. The increase in the cash surrender value of bank-owned life insurance increased $17 thousand between comparable quarters, from $132 thousand in the first quarter of 2006 to $149 thousand in the first quarter of 2007.The improvement was due to a 30 basis point increase in the net crediting rate on our bank-owned life insurance policies due to higher interest rates between the periods. During the first quarter of 2007, we recorded a $359 thousand gain on the disposal of fixed assets and other real estate.During the first quarter of 2007, we recorded a $352 thousand gain on the sale of a building and certain equipment located at our Norwich Town branch site.We did not record any gain on the sale or disposal of fixed assets or other real estate during the first quarter of 2006. Other income is comprised of numerous types of fee income, including investment services, lease income, safe deposit box income, title insurance agency income and rental of foreclosed real estate.Other income increased from $140 thousand in the first quarter of 2006 to $189 thousand in the first quarter of 2007, a $49 thousand or 35.0% increase.During the first quarter of 2007, we received $32 thousand in grants as reimbursement for certain losses and expenses related to flood disaster losses we incurred in the second quarter of 2006.In addition during the second quarter of 2007 we recorded $50 thousand of gains due the sale of residential mortgage loans originated by our Provantage Funding Corporation subsidiary.These improvements were offset, in part, by a $28 thousand reduction in our investment service fees. Non-Interest Expense.Non-interest expense is comprised of salaries, employee benefits, occupancy expense, furniture and equipment expense, computer service fees, advertising and marketing expense, professional fees and other miscellaneous expense.Total non-interest expense increased $125 thousand or 2.6% on a comparable quarter basis, from $4.851 million in the first quarter of 2006 to $4.976 million in the first quarter of 2007.Salaries and computer service fee expenses decreased between comparable quarters, while all other categories of non-interest expense increased. Salaries expense decreased $42 thousand or 1.8% between the quarterly periods, from $2.390 million during the first quarter of 2006 to $2.348 million during the first quarter of 2007.The decrease between the comparable periods was due to decreases in two components of salary expense, namely, incentive expenses and the Company’s executive deferred compensation, offset by an increase in base salaries 21 Index and overtime expense.In particular, base salaries and overtime increased $77 thousand between the periods due to an increase in staff and general increases in base salary amounts.This increase was offset by a $95 thousand reduction in salaries expense for incentive payments and a $23 thousand decrease in salaries expense related to the Company’s executive deferred compensation plan. Employee benefits expense increased modestly between the first quarter of 2006 and the first quarter of 2007.We recorded employee benefits expense of $611 thousand in the first quarter of 2007, as compared to $599 thousand in the first quarter of 2006, a $12 thousand or 2.0% increase.Between the comparable periods we recorded a $65 thousand increase in our group health insurance expense due to higher claims experience on our partially self-insured health insurance plan.This was offset, in part, by a $41 thousand decrease in pension plan expense due to the curtailment of the Bank’s defined benefit plan in the first quarter of 2006. On a combined basis occupancy expense of bank premises and furniture and fixture expense increased $37 thousand or 5.8%, from $638 thousand in the first quarter of 2006 to $675 thousand in the first quarter of 2007.Between comparable periods we recorded general increases in taxes, insurance, rent, and building repairs due to general inflation and recent branch expansion initiatives. Computer service fees decreased modestly between comparable quarterly periods.During the first quarter of 2006, we recorded $204 thousand of computer services fees, as compared to $191 thousand in the first quarter of 2007, a $13 thousand or 6.4% decrease. In the fourth quarter of 2006, we contracted with a new ATM network provider, which reduced our ATM vendor fees $12 thousand between comparable quarterly periods.In addition, during the first quarter of 2006, we incurred approximately $15 thousand of computer related fees to reissue new debit cards to our customers.No such expense was incurred during the first quarter of 2007.These decreases were offset by general increases in most other computer related vendor expenses. During the first quarter of 2007, we incurred $268 thousand of professional fees, as compared to $232 thousand during the first quarter of 2006, a $36 thousand or 15.5% increase.In the first quarter of 2007, we recorded $128 thousand in exam and audit fees.This compares to $71 thousand in the first quarter of 2006, a $57 thousand increase between the periods.The increase in exam and audit fees between the periods was offset by a $21 thousand decrease in legal and other professional fees.During the first quarter of 2006, we announced a self-tender offer for the Company’s common stock.To complete the offer we incurred significant legal and other professional fees. Other miscellaneous expenses include directors’ fees, fidelity insurance, the Bank’s OCC assessment, FDIC premiums and assessments, bad debt collection expenses, correspondent bank services, service expenses related to the Bank’s accounts receivable financing services, charitable donations and customer relations, other losses, dues and memberships, office supplies, postage and shipping, subscriptions, telephone expense, employee travel and entertainment, software amortization, intangible asset amortization expense, OREO expenses, minority interest expense, stock exchange listing fees and several other miscellaneous expenses.During the three-month period ended March 31, 2007, other miscellaneous expenses increased $87 thousand or 12.7%, from $685 thousand in the three months ended March 31, 2006 to $772 thousand in the three months ended March 31, 2007. 22 Index The following table itemizes the individual components of other miscellaneous expenses that increased or (decreased) by more than $10 thousand between comparable periods: Table of Other Miscellaneous Expenses: For the Three Months Ended March 31, Description of Other Miscellaneous Expense 2007 2006 Increase / (Decrease) dollars in thousands Directors’ fees $ 55 $ 68 $ (13 ) Accounts receivable financing program services 32 48 (16 ) Donations 24 0 24 Office supplies 82 56 26 Deferred reserves for unfunded loan commitments 11 (7 ) 18 Travel and entertainment 37 50 (13 ) Software amortization 41 57 (16 ) Other losses 40 0 40 Minority interest for Mang - Wilber LLC insurance agency subsidiary 20 42 (22 ) All other miscellaneous expense items, net 430 371 59 Total Other Miscellaneous Expense $ 772 $ 685 $ 87 Income Taxes. Income tax expense decreased from $676 thousand during the three-month period ended March 31, 2006, to $648 thousand during the three-month period ended March 31, 2007.The decrease in income tax expense was primarily due to a decreased amount of pre-tax income.Our effective tax rate decreased between periods, from 25.7% in the three-month period ended March 31, 2006, to 25.0% in the three-month period ended March 31, 2007. E. Liquidity Liquidity describes our ability to meet financial obligations in the normal course of business.Liquidity is primarily needed to meet the borrowing and deposit withdrawal requirements of our customers, to fund loans to customers, and to fund our current and planned expenditures.We are committed to maintaining a strong liquidity position.Accordingly, we monitor our liquidity position on a daily basis through our daily funds management process.This includes: ● maintaining the appropriate levels of currency throughout our branch system to meet the daily cash needs of our customers, ● balancing our mandated deposit or “reserve” requirements at the Federal Reserve Bank of New York, ●maintaining adequate cash balances at our correspondent banks, and ● assuring that adequate levels of federal funds sold, liquid assets, and borrowing resources are available to meet obligations, including reasonably anticipated daily fluctuations. In addition to the daily funds management process, we also monitor certain liquidity ratios and complete a liquidity assessment on a monthly basis.The monthly evaluation report, known as the Liquidity Contingency Scorecard, is reviewed by the Asset and Liability Committee (“ALCO”) and the Bank’s Board of Directors.The report provides management with various ratios and financial market data that are compared to limits established within the Bank’s Asset and Liability Management Policy.It was designed to provide an early warning signal for a potential liquidity crisis.Based on the limits established in the Asset and Liability Management Policy, we determined that the Bank was in a
